[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 07-14865                ELEVENTH CIRCUIT
                                                          FEBRUARY 18, 2009
                          Non-Argument Calendar
                        ________________________           THOMAS K. KAHN
                                                                CLERK

                D. C. Docket No. 06-00212-CR-ORL-31-KRS

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

ALEEM HUSSAIN,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 18, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Ellis Rexwood Curry, IV, appointed counsel for Aleem Hussain in this
direct criminal and sentencing appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Hussain’s conviction and sentence are

AFFIRMED.




                                          2